United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 17, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-20231
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SHIRLEY THIBODEAUX,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 4:02-CR-541-1
                          --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Shirley Thibodeaux appeals her sentence imposed on a guilty-

plea conviction for fraud in connection with identification

documents in violation of 18 U.S.C. § 1028(a)(7), (b)(1)(D),

(c)(3)(A).     Thibodeaux argues that the district court erred in

imposing a 12-level adjustment because the loss attributed to

Thibodeaux exceeded $200,000, a two-level adjustment because the

offense involved more than 10 but fewer than 50 victims, and a

two-level adjustment because Thibodeaux used one means of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20231
                                -2-

identification to unlawfully obtain another means of

identification.   See U.S.S.G. § 2B1.1(b)(1)(G), (b)(2)(A),

(b)(9)(C)(i)(Nov. 2002).

     For the first time on appeal, Thibodeaux argues that these

sentencing adjustments were unconstitutional under Blakely v.

Washington, 124 S. Ct. 2531 (2004).   As Thibodeaux concedes, her

Blakely argument is foreclosed by this court’s decision in United

States v. Pineiro, 377 F.3d 464, 473 (5th Cir. 2004), petition

for cert. filed (U.S. July 14, 2004) (No. 04-5263).    Accordingly,

Thibodeaux’s sentence is AFFIRMED.